                                      Case 4:19-cv-11093-TSH Document 21 Filed 07/30/19 Page 1 of 3

                                                         COiVtWOIMWEALTH QF MASSACHUSETTS

                                                         WORCESTER COUNTY SHERIFF
                                                         CIVIL PROCESS DIVISION INC

                                                         PLEASE REMIT TO: PO BOX 106i Worcester. MA 0U13-1O6&
      Lewis G. Evangeiidis                                                                                                                                                                                    LynnTrudel
      SheflK                                                                                                                                                                                                  Chief Oeput/ SHenH

                                                                                                                                                                                                              civiiprocess.cam


               PAUL JONES
               79 THOMPSON STREET
               SPRiNGFIELD MA 01109
                                                                                                                                     Amount Due: $ 0.00
                                                                                                                                     Invoice#:                    19010927
           Phone:617-939-5417                                                                                                        Invoice Date: 07/24/2019


                                                                                                                                     Your File #:
Payment Due Upon Receipt                                                                                                                                          SUMMONS AND COMPLAINT

Please send a copy of this invoicewith your remittance
PAULJONES                                                                                                                            Invoice#:     19010927
vs.
                                                                                                                                     Invoice Date: 07/24/2019

AMANDA KUKTA

Serve:         AMANDA KUKTA
               AT THE MONTACHUSETT REGIONAL TRANSIT
               AUTHORITY,
               100 MAIN STREET,

Served by Deputy Sheriff: Norman Henry Brodeur
Service Date: 07/23/2019 Time: 12:27 pm
Method of Service:                IN HAND


              Charge                                                                                                                                                                 Amount

              Attest                                                                                                                                                                         5.00
               Mailing IS3T                                                                                                                                                                  3.00
                                                                                                                                                                                           30.00
               Service Fee
               Office Expense                                                          TIME SPENT                                                                                          20.00
               Total Charges                                                                                                                                                               58.00

                                                                                                                                                                                    Amount

                                                                                25993150841                                                                                               58.00
              Payment Total                                                                                                                                                               58.00

                                                                                                                                                         Amount Due:                  S 0.00


      Vendor Code VC0000585059
      Docket#                 1:19-CV-11093-ADB
      Court                   U.S. DISTRICT-WORCESTER



                                                          PO BOX 1066                   Worcester. MA 01613
                                                         TEL 5GB 752 1100/ 800 B42 0083 FAX 508 752 3588
      Asltiu'niuiii Alhol Aubwfl BnUwinvi^ itni lertm Clidislone BolKin Beylslui Sioflblield CforlliNi Uiinllontity CIkkv        OInisn Ocuglui Dudsy                   [ml Dcujlo! fRtilde ritdtbur; Sotdoer Gilbirtvde                 KiRdfrir
      Hatvoid Kcrlden Hocwdub tlubbordsloi            Lonuisfiir lekiRtkr LeomtjRiec        li;ncnbiir(| U^jiiliuua Mendo'i       Uidbu'v Mdlvids 'idKnicLgdaie     [iiuknfre« NorlhboiD BckilflljiEiigQ hoilli Oigij^ftcld NotlhOrfnd
      Noilli UkbnJjo Ookddt Oabbotit Olte'tiver Oxiofd PWon NefJiorn WISpston PtinrelDii Bodidole Bnvohon Rud«nd Sbrembjiy SoudiboroiKjh iogdihiiclje Spsntet 5twliri8 5turbridj» tgilM riirpliton llpijn llskridge Vm".
      Wolnvtit Wtbiler WKtboco WKt loyhlon Wsst Urmklidd WKVniiKin Uttl Won«n Whalom                          VWiins<9le Wilkentonvlile Windicndgii Wcicester
               Case 4:19-cv-11093-TSH
                  Case                  Document
                        l:19-cv-11093-ADB        21 4 Filed
                                          Document          07/30/19 Page
                                                        Filed05/13/19 Page2lot
                                                                            of 32

                             UNITED STATES DISTRICT COURT
                                                     for the
                                      DISTRICT OF MASSACHUSETTS




                          PAULJONES
                                     Plaintiff
                                                                    Civil Action No.:
                                        V.                          1;19-CV-11093-ADB

      MONTACHUSETTS REGIONAL TRANSIT
                   AIIRTHnRTTVETAT.
                                   Defendant




                                       SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)



 loo                                                 , tOiCL. O \ Hao
     A lawsuit has been filed against you.

    Within 21 days after service ofthis summons onyou (not counting the day you received it)        or 60
days if youarethe United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12(a)(2)or (3)      you mustserve on the plaintiffan answer to the attached
complaint or a motion under Rule 12 ofthe Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:




    Ifyou fail to respond, judgment by def^ vwll be entered against you for the reliefdemanded in
the complaint You dso must file your answer or motion with the court




 ROBERT M. FARRELL
CLERK OF COURT


  faf - Miguel Lara
Signature ofClerkor Deputy Clerk


ISSUED ON 2019-05-13 15:04:42.0, Clerk USDC DMA
       Case 4:19-cv-11093-TSH Document 21 Filed 07/30/19 Page 3 of 3




    Worcester Count,SheriffsOffice P.O. Box1066Worcester.
    (508)752-1100                                   7/24/2019




MA 01420 . Service Fee ^»w.uu;
Total: $58.00



 Normatr Brodeur
 Deputy Sheriff
